Citation Nr: 0632143	
Decision Date: 10/16/06    Archive Date: 10/25/06

DOCKET NO.  00-22 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.  

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
essential hypertension.  

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
irritable bowel syndrome.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from December 1966 to 
December 1969.  

This appeal arises from a February 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, which denied an increased rating for 
residuals of an appendectomy, service connection for 
psoriasis, a back disorder, left ear hearing loss and skin 
cancer; and did not reopen claims for service connection for 
service connection for essential hypertension and irritable 
bowel syndrome.  

The veteran limited his notice of disagreement to the denials 
of an increased rating for residuals of an appendectomy, 
service connection for a back disorder and left ear hearing 
loss, and the denial of the request to reopen the claims for 
service connection for essential hypertension and irritable 
bowel syndrome.  

Subsequently, the RO granted an increased rating for the 
residuals of an appendectomy to 10 percent, in a March 2003 
rating decision.  

As the Board of Veterans' Appeals (Board) noted in the 
introduction to the January 2004 decision and remand, the 
veteran did not perfect his appeal as to the issue of an 
increased rating for residuals of an appendectomy.  See 
38 C.F.R. § 20.200, 20.201, 20.202 (2006).  

The Board in the January 2004 decision and remand denied the 
claim for service connection for left ear hearing loss.  The 
issues of service connection for a low back disorder and 
whether new and material evidence had been submitted to 
reopen the claims for service connection for essential 
hypertension and irritable bowel syndrome were remanded for 
further development and notice to the veteran.  The 
development ordered has been completed to the extent possible 
as to the issues of service connection for a back disorder 
and whether new and material evidence has been submitted to 
reopen the claim for service connection for irritable bowel 
sydrome.  Those claims have been returned to the Board for 
further appellate consideration.  

The issue of whether new and material evidence had been 
submitted to reopen the claim of service connection for 
essential hypertension is being remanded and is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The veteran was treated for a pulled muscle in the 
lumbosacral area in service.  On his Report of Medical 
History in November 1969 the veteran denied having a history 
of recurrent back pain.  

2.  VA examination of the musculoskeletal and neurological 
systems in September 1977 was within normal limits.  

3.  Private medical record reveal Dr. C. treated the veteran 
for lumbar strain with physical therapy and medications from 
1979 to 1983.  The veteran had a lumbar disc surgery in 1987.  

4.  November 1992 records from the veteran's private 
orthopedist indicate the veteran was injured on the job, due 
to a slip and fall injury, on August 30, 1992.  

5.  A report of VA examination in December 2005 included 
diagnosis of chronic low back pain, status post right 
laminectomy at L5-S1.  

6.  In the opinion of the VA physician the veteran's 
currently diagnosed low back disorder was related to trauma 
from injury sustained in civilian life.  

7.  There is no competent medical evidence in the claims 
folder which links the currently diagnosed low back disorder 
to service.  

8.  The RO denied service connection for irritable bowel 
syndrome in a September 1977 rating decision.  The veteran 
was notified of the denial in an October 1977 letter from the 
RO.  The veteran did not appeal that decision.  

9.  The new evidence submitted since September 1977 includes 
a VA radiological diagnosis of diverticulosis and excludes 
diagnosis of irritable bowel sydrome.  The evidence submitted 
since September 1977 while new is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  


CONCLUSIONS OF LAW

1.  A low back disorder was not incurred or aggravated in 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).  

2.  The September 1977 rating decision of the RO which denied 
service connection for irritable bowel syndrome is final.  
38 C.F.R. § 3.104, 19.153 (1977).  

3.  New and material evidence has not been received to reopen 
the claim for service connection for irritable bowel 
syndrome.  38 C.F.R. § 3.156 (2002).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the appellant under the Veterans 
Claims Assistance Act of 2000 (VCAA).  A VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112 (2004).  

In addition, VA has issued regulations that implement the 
statutory changes effected by the VCAA.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The implementing 
regulations also redefine "new and material evidence" and 
clarify the types of assistance VA will provide to a claimant 
attempting to reopen a previously denied claim.  38 C.F.R. §§ 
3.156(a) and 3.159(c).  The provisions of 38 C.F.R. § 3.156 
were changed only for claims filed on or after August 29, 
2001.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 38 
C.F.R. § 3.156 (2003)).  The appellant's request to reopen 
his claim was filed in March 1999.  Consequently, the old 
version of § 3.156 (2002) applies.  

The veteran filed his claims for service connection for a 
back condition and his request to reopen his claim for 
service connection for a stomach condition in March 1999, 
prior to passage of VCAA.  The RO denied the claims in a 
February 2000 rating decision.  Subsequently, in January 2002 
the RO sent the veteran a letter informing him of the 
provisions of VCAA.  The January 2002 letter explained VA's 
duty to notify the veteran of what evidence was necessary to 
establish entitlement, VA's duty to assist, what information 
was needed from the veteran, how VA could assist, and what 
actions VA had taken to assist the veteran.  The RO 
readjudicated the claim and issued a supplemental statement 
of the case to the veteran in March 2003.  The veteran was 
afforded a videoconference hearing before the undersigned 
Veterans Law Judge in June 2003.  In January 2004, the Board 
remanded the veteran's claims for additional development.  

VA sent a letter to the veteran in January 2004 asking him to 
provide the names and addresses of all medical care 
providers.  In March 2004, VA wrote the veteran a letter 
informing him they had received the records of treatment from 
Dr. C. and Dr. N, which the veteran had submitted.  A second 
letter from VA to the veteran in March 2004 explained that VA 
was trying to obtain the veterans' complete medical records 
from Dr. C. and Dr. N.  Dr. C.'s office responded in March 
2004 that they no longer had the veterans' medical records on 
file.  In February 2005, the National Personnel Records 
Center (NPRC) informed the RO that searches of the records 
from the U. S. Army Hospital at Fort MacArthur had found no 
records for the veteran dated in 1969.  Dr. C.'s clinic 
submitted a certificate in March 2005 indicating they had no 
records.  A November 2005 letter informed the veteran he was 
being scheduled for VA examinations.  VA sent a supplemental 
statement of the case to the veteran in April 2006.  The 
letter erroneously instructed the veteran that he must 
present new and material evidence which pertained to the 
reason his claim was previously denied and must raise a 
reasonable possibility of substantiating the claim, which is 
the new regulation defining new and material evidence which 
is not applicable in this instance.  VA examinations were 
conducted in December 2005 and February 2006.  A supplemental 
statement of the case was issued to the veteran in April 
2006.  The veteran has not identified any additional 
evidence.  In June 2006, the veteran responded and indicated 
he had no further evidence to submit.  

The Board has concluded VA cured any defect in the prior 
notice to the veteran.  In the circumstances of this case, a 
remand to have VA take additional action under the new Act 
and implementing regulations would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran are 
to be avoided).  No further actions to assist the veteran in 
developing his claim for service connection for a back 
disorder required.  VA has satisfied its obligation to notify 
and assist the veteran.  

The Board has noted the veteran was not properly notified of 
what evidence would be considered new and material to reopen 
his claim for service connection for irritable bowel 
syndrome.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  The 
VA radiological reports which diagnosed diverticulosis have 
resulted in there being no current diagnosis of irritable 
bowel syndrome.  See Wensch v. Principi, 15 Vet. App. 362, 
368 (2001) (holding that when there is extensive factual 
development in a case that indicates no reasonable 
possibility that any further assistance would aid the 
appellant in substantiating his claim, the VCAA does not 
apply); see also Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001).  

The Board concludes, therefore, that a decision at this time 
does not violate the VCAA, nor prejudice the appellant under 
Bernard v. Brown, 4 Vet. App. 384 (1993).  


Service Connection 

Relevant laws and regulations:  To establish service 
connection for a claimed disability, the facts as shown by 
evidence must demonstrate that a particular disease or injury 
resulting in current disability was incurred during active 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including arthritis, when 
they are manifested to a compensable degree within the 
initial post service year.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).  

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303 (b)(2006).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b)(2006).  

Factual Background and Analysis.  No back disorder was noted 
on the service entrance examination in December 1966.  In 
September 1968, the veteran requested treatment for a pulled 
muscle in the lumbosacral area.  Physical examination was 
negative.  No disorder of the spine was found on service 
entrance examination in November 1969.  On his Report of 
Medical History in November 1969 the veteran denied having a 
history of recurrent back pain.  

VA examination of the musculoskeletal and neurological 
systems in September 1977 was within normal limits.  

The veteran reported to VA that he was treated for chronic 
back pain after service separation at the Candelaria Medical 
Center.  In March 2005, the custodian of the records of 
Candelaria Medical Center signed and submitted a certificate 
indicating they had no records of treatment of the veteran.  
In lieu of records, Dr. C. wrote a letter dated in May 2000 
outlining the treatment rendered to the veteran.  Dr. C. 
wrote in his letter that he had treated the veteran for 
lumbar strain with physical therapy and medications from 1979 
to 1983.  In 1987 the veteran had lumbar disc surgery.  

The veteran also reported being treated after service by his 
private orthopedist, Dr. N.  November 1992 records from Dr. 
N. indicate the veteran was injured on the job on August 30, 
1992.  The veteran slipped and fell on his back and had since 
developed severe back pain and was unable to return to work.  
Previously, the veteran had a laminectomy diskectomy 
performed in January 1987 by Dr. N.  On the veteran's last 
visit to Dr. N. in April 1988, the veteran had excellent 
relief of his back discomfort and full range of motion of the 
lumbar spine.  Physical examination in November 1992 revealed 
the veteran had forward flexion to only 45 degrees.  Dr. N. 
concluded the veteran had a lumbosacral soft tissue sprain 
secondary to his recent accident in August 1992.  Dr. N. 
indicated it was possible the veteran would be left with 
residual impairment above and beyond that which was sustained 
from his L5-S1 disk excision in 1987.  From a clinical 
standpoint, Dr. N. thought it appeared his current back 
problems were the result of a new injury and not from his 
prior problems.  

The veteran appeared and gave testimony at a videoconference 
hearing before the undersigned Veterans Law Judge in June 
2003.  At his hearing the veteran testified he first injured 
his back in service in September 1968.  He was building 
bunkers which required lifting railroad ties which weighed 
over one hundred pounds.  (T-3).  The veteran said he had 
problems with his back the second year after he got out of 
the service.  (T-9).  He said he went to his general 
practitioners, Dr. C. and Dr. T. for treatment.  He 
subsequently went to see an orthopedist and had a surgery on 
his back.  

A report of VA examination in December 2005 included 
diagnosis of chronic low back pain, status post right 
laminectomy at L5-S1.  In the opinion of the VA examiner the 
veteran's low back pain was at least as likely as not caused 
by trauma associated with injury, he sustained while working 
in civilian life and subsequent posttraumatic arthritis 
associated with trauma and surgery of the spine.  The VA 
physician stated he could not formulate a medical opinion of 
the cause and effect relationship based on one incidence of 
low back pain for which the veteran sought medical attention 
in 1968 while the veteran was on active duty.  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

The evidence includes current diagnoses of a low back 
disorder and treatment on one occasion for low back pain in 
service, elements numbers one and two.  To establish service 
connection there must also be competent medical evidence of a 
nexus between the claimed in-service incident and the current 
disorder, element three.  There is no competent medical 
evidence which links the low back pain documented in service 
in September 1968 with the currently diagnosed chronic low 
back pain.  In addition, there is no evidence of arthritis of 
the low back during the initial post service year.  38 C.F.R. 
§§ 3.307, 3.309 (2006).  

The only evidence which links the one time treatment for low 
back pain in service to the currently diagnosed low back pain 
are the statements of the veteran.  A lay person is not 
competent to make a medical diagnosis or to relate a medical 
disorder to a specific cause.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  

There are two statements from physicians which are considered 
competent medical evidence addressing the question in the 
claims folder.  38 C.F.R. § 3.159 (a)(1)(2006).  The first 
from the veteran's private orthopedist, Dr. N., indicated the 
current low back pain was related to a post service injury in 
August 1992.  The second opinion from the VA physician in 
December 2005 clearly indicated the currently diagnosed low 
back pain was related to post service injury and to post 
traumatic arthritis related to the post service injury.  

The Board has conclude that the preponderance of the evidence 
is against the claim for service connection for a low back 
disorder.  


New and Material

Relevant Laws and Regulations.  Once entitlement to service 
connection for a given disorder has been denied by the RO and 
has not been timely appealed, that determination is final.  
In order to later establish service connection for the 
disorder in question, it is required that new and material 
evidence be presented warranting reopening the claim and 
reviewing the former disposition.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. §§ 3.104, 3.156(a) (2006).  

Under 38 U.S.C.A. § 5108, VA must reopen a previously and 
finally disallowed claim when "new and material" evidence 
is presented or secured with respect to that claim.  See 
38 U.S.C.A. § 7105(c) and Hodge v. West, 155 F.3d 1356, 1363 
(Fed. Cir. 1998).  38 C.F.R. § 3.156(a) (1998) provides as 
follows:  

New and material evidence means evidence not 
previously submitted to agency decision makers 
which bears directly and substantially upon the 
specific matter under consideration, which is 
neither cumulative nor redundant, and which by 
itself or in connection with evidence previously 
assembled is so significant that it must be 
considered in order to fairly decide the merits of 
the claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the United States Court of 
Appeals for Veterans Claims (Court) held that the prior 
holding in Justus that the evidence is presumed to be 
credible was not altered by the decision in Hodge.  

To establish service connection for a claimed disability, the 
facts as shown by evidence must demonstrate that a particular 
disease or injury resulting in current disability was 
incurred during active service or, if preexisting active 
service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 
(West 2002).  

Factual Background and Analysis.  The RO denied service 
connection for irritable bowel syndrome in a September 1977 
rating decision.  The September 1977 rating decision denied 
service connection for irritable bowel sydrome on the basis 
that there was no relationship between irritable bowel 
sydrome and the residuals of the service connected 
appendectomy.  The veteran was notified his claim for service 
connection for irritable bowel sydrome was denied by the RO 
in an October 1977 letter from the RO to the veteran.  The 
veteran did not appeal that decision.  

At the time of the September 1977 rating decision the 
evidence in the claims folder included the following.  The 
veteran's service medical records demonstrated the veteran 
had an appendectomy in service with lysis of adhesions.  A 
statement from a private physician, dated in July 1977, 
included diagnoses of abdominal adhesions and a spastic 
colon.  A VA examination report in September 1977 revealed 
the veteran had problems with gas, cramps and severe 
abdominal pain.  Probable irritable bowel sydrome was 
diagnosed.  

Since September 1977, the following evidence has been 
submitted.  A September 1977 private medical record which 
diagnosed abdominal cramping secondary to adhesions.  A March 
1979 statement from a private physician stating he had seen 
the veteran in January 1979 at which time the veteran 
complained of abdominal cramps and diarrhea.  

In February 2006 a VA examination of the digestive system 
diagnosed diverticulosis.  A computed tomography scan of the 
abdomen and pelvis had revealed diverticulosis without 
evidence of diverticulitis.  The VA physician stated 
unequivocally that the veteran did not have irritable bowel 
sydrome.   In his opinion he explained that because the 
veteran had pathology, diverticulosis, which can cause his 
diarrhea that he did not have irritable bowel sydrome.  
Irritable bowel sydrome was diagnosed by blood tests and 
radiological studies which were normal without evidence or 
any pathology.  

The additional evidence submitted while new is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  The VA examination report 
and ongoing complaints of diarrhea and gas do not bear 
directly and substantially upon the specific matter under 
consideration.  They do not relate to symptoms of irritable 
bowel sydrome, but of diverticulosis.  As such they are not 
relevant to the issue of service connection for irritable 
bowel sydrome.  38 C.F.R. § 3.156 (2002).  

As new and material evidence has not been presented, the 
claim for service connection for irritable bowel sydrome is 
not be reopened.  


ORDER

Service connection for a low back disorder is denied.  

The claim for service connection for irritable bowel sydrome 
is not be reopened.  


REMAND

The Court in Kent v. Nicholson, 20 Vet. App. 1 (2006) held 
that VA must generally inform claimants seeking to reopen a 
previously and finally disallowed claim of the unique 
character of evidence that must be presented to reopen such 
claims, that is to say, that new and material evidence is 
required.  The Court noted that the terms new and material 
have specific, technical meanings that are not commonly known 
to VA claimants, suggesting that VA should define these terms 
in its 38 U.S.C. § 5103(a) notice using the definition of new 
and material evidence provided in section 3.156(a).  
Furthermore, the Court stated that the fulfillment of VA's 
obligation to identify for the claimant what evidence will be 
considered new and material depends on the basis of the 
prior, final denial.  

In this instance, the veteran was erroneously notified of the 
definition of new and material contained in the new 
regulations set out at 38 C.F.R. § 3.156 (2006) rather than 
the old version found at 38 C.F.R. § 3.156 (2002) set out 
above.  In addition VA did not explain to the veteran the 
basis for the final denial of the claim for service 
connection in September 1977.  

Accordingly, the case is REMANDED for the following action:

VA must notify the veteran of definition 
of new and material evidence as set out at 
38 C.F.R. § 3.156 (2002) and explain what 
evidence would be considered new and 
material.  VA must also explain to the 
veteran the basis for the prior final 
denial of his claim for service connection 
for hypertension as required by 38 
U.S.C.A. § 5103(a) as held by the Court in 
Kent.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


